Citation Nr: 0017007	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of exposure to Agent Orange or shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  He served in the Republic of Vietnam, but did not 
receive any combat medals or citations.  He was in the Army 
Reserve from January 1972 to February 1974.  He also served 
with the Army National Guard of Colorado from February 1974 
to August 1974 and with the Army National Guard of Missouri 
from August 1974 to August 1975. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), denying service connection for 
peripheral neuropathy claimed as a residual of exposure to 
Agent Orange.  However, in the September 1998 remand, the 
Board determined that the November 1983 rating decision 
denying service connection for polyneuropathy/numbness in the 
legs, claimed as a residual of shell fragment wounds, was not 
final because a May 1984 statement from the veteran was a 
notice of disagreement with the November 1983 rating 
decision.

In response to a request as to whether he was claiming that 
his peripheral neuropathy is a residual of shell fragment 
wounds, the veteran, in an October 1998 statement reiterated 
that he had shell fragment wounds during active service.  
Thus, the claim of entitlement to service connection for 
peripheral neuropathy is based on two separate theories of 
entitlement: (1) as a residual of exposure to Agent Orange, 
and (2) as a residual of shell fragment wounds.  Therefore, 
the issue is as stated on the title page.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran had peripheral neuropathy in active service, that 
peripheral neuropathy was compensably manifested within one 
year after active duty, that the veteran has ever had acute 
or subacute peripheral neuropathy, or that the current 
peripheral neuropathy is casually related to exposure to 
herbicides or other incident of military service including 
any shell fragment wounds.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
claimed as a residual of exposure to Agent Orange or shell 
fragment wounds, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on the June 1970 entrance 
examination the veteran's neurological evaluation was normal.  
On November 8, 1971, the veteran reported that he had 
numbness and clumsiness of the left leg for the past several 
days.  It was noted that there was stocking-glove hypo-
anesthesia of the left leg to the mid-thigh.  Reflexes were 
normal.  There was no Babinski's sign or wasting.  The motor 
examination was normal.  The provisional diagnosis was 
"doubt any organic disease."  The veteran was referred to 
the neurology clinic at the 95th Evacuation Hospital; 
however, it was noted that the 95th Evacuation Hospital did 
not have a neurologist and that the nearest one was at the 
24th Evacuation Hospital.  There is no evidence that the 
veteran was seen by a neurologist at the 24th Evacuation 
Hospital.  There were no complaints or treatment of shell 
fragment wounds.  On the January 1972 separation examination 
report, the neurologic evaluation was normal.  No shell 
fragment wound residuals were noted.  

Service personnel records reflect that the veteran served in 
the Republic of Vietnam.  He received the Vietnam Service 
Medal and the Vietnam Campaign Medal.  There is no evidence 
that he received any combat medals or citations.

The veteran underwent a VA examination in March 1972.  He did 
not report any complaints of neuropathy.  The neurological 
and psychiatric and personality evaluations were normal.  A 
neurological disorder was not diagnosed.

On the February 1974 entrance examination for the Army 
National Guard of Colorado, neurological evaluation was 
normal, as was the veteran's skin and musculoskeletal system.  
No shell fragment wound residuals were noted.  The veteran 
completed a medical history questionnaire denying various 
listed medical problems including neuritis and paralysis and 
all other conditions, other than eye trouble and tooth/gum 
trouble.  He also denied that he ever had had any illness or 
injury other than those already noted.  

Private medical records reflect that in January 1982 the 
veteran reported that he had had persistent numbness in the 
mid-portion of the low back that was moving into the left 
hip.  Physical examination revealed that straight leg raising 
was negative on the right side, but was positive at 50 
degrees on the left side and was manifested by marked pain in 
the left lower lumbar area.  The Lasegue's sign was also 
positive on the left side.  X-rays raised the question of 
spondylosis at the L4-L5 area.  The assessments were lumbar 
strain and paresthesia of an unknown etiology.  The examining 
medical professional noted that the pattern of numbness could 
not be explained, but that the neurological examination was 
not indicative of a disc problem.  The veteran was referred 
to a doctor for evaluation and possible electromyography 
(EMG). 

VA medical records reflect that in December 1982 the veteran 
complained of low back pain along with pain in the left 
shoulder.  He said that he had been in an accident a year 
earlier and that the pain was getting worse.  The diagnosis 
was pain in the left scapula and shoulder.  The veteran was 
referred for an orthopedic consultation, which he underwent 
on January 5, 1983.  He reported that he had a car accident 
in December 1981 and had developed pain in the low back, 
numbness in the left leg, and pain in the left shoulder.  
Physical examination revealed hypalgesia of the back and in a 
stocking distribution in the left leg, arm, and chest.  The 
assessment was that a diagnosis could not be made.  It was 
noted that a neurological evaluation was recommended because 
of the bizarre sensory changes and associated headaches.  

On January 11, 1983, the veteran underwent a VA neurological 
consultation.  Physical examination revealed that deep tendon 
reflexes were 2+.  He responded to touch, pinprick, 
vibration, temperature, and joint movement.  Graphesthesia 
was present.  However, pinprick and vibration sensation was 
reduced in the left lower leg and lateral thigh with similar 
temperature recognition.  The impression was that there was 
an inapparent etiology to his complaints.  It was recommended 
that he undergo somatosensory evoked potentials for the 
peroneal nerve.  A VA EMG, performed on January 13, 1983, 
revealed motor and sensory neuropathy.  On January 28, 1983, 
the veteran was seen at a VA medical center for complaints of 
numbing pain in the mid back.  He also said that the outsides 
of the legs, mostly on the left, fall asleep.  He also 
reported that he had a numbing feeling in the left arm, on 
the outside of the arm and into the lateral fingers.  He 
noted that he would have to walk around when he had those 
symptoms and that the numbness left after fifteen to sixty 
minutes.  Physical examination findings were reported in 
detail and included that there was no atrophy.  The veteran's 
gait was coordinated, and he could walk on heels and toes.  
Ankle and knee jerks were 2+ with left crossed adductor.  The 
examiner noted that there was a strange reduction of 
sensation on the top of the right foot.  The impression from 
the physical examination was that the veteran had a strange 
problem with no readily apparent cause and that it was 
probably not related to his accident.  Later that day, it was 
noted that the diagnoses were (1) pain and numbness in the 
back, and (2) pain and numbness, mostly numbness, in the left 
leg.

In a March 1983 VA examination report, it was noted that the 
veteran reported that he suspected that he had a light stroke 
in 1978 or 1979 because he had an episode of weakness in the 
left upper and lower limbs that lasted two hours and was 
accompanied by a headache and anterior chest pain.  He also 
reported that he had a sharp pain about twice a week in the 
left precordial area and sometimes accompanied by numbness in 
the left arm and leg.  Physical examination revealed that the 
patellar and Achilles tendon reflexes were 3+ on the left and 
2+ on the right.  The biceps, triceps and pronator reflexes 
were physiological and symmetrical.  No weakness was detected 
in any muscle group in any of the limbs.  The diagnosis was 
essential hypertension.  
 
In July 1983, the veteran was hospitalized at a VA medical 
center for complaints of numbness.  He reported that numb 
aching on the left side began in 1972 with the feeling of 
needles poking into the left calf and thigh.  He indicated 
that it would go on for thirty-five minutes and then would 
quit if he massaged it.  He reported that the sensation would 
be asymptomatic for two or three days, but that it would then 
come back.  He said that in 1982 the problem went into the 
foot and arm.  He indicated that he currently had tingling in 
the right leg and left hip.  Physical examination on 
admission revealed that the back and extremities were well 
developed with full range of motion.  He had a reduction in 
pain in the left side.  The knee jerk, ankle jerk and plantar 
response were absent on the left side.  The assessment from 
the physical examination on admission was polyneuropathy with 
areflexia of the legs, complaints of left-sided pain, and 
reduction of left sensation.  During the hospitalization, a 
computerized tomography (CT) scan of the brain was normal.  
An EMG was also performed and revealed some right sensory 
latencies that were above three milliseconds, with less than 
three milliseconds being normal.  The diagnosis on discharge 
was peripheral neuropathy, both motor and sensory.  

VA medical records reflect that in August 1983 the veteran 
reported that he had numbness and that it took longer for him 
to move around.  He also indicated that he had cramping in 
his left hip.  The impression was neuropathy versus sensory 
stroke.  In an undated VA treatment record, presumably from 
August 1983 to August 1984 in view of the veteran's noted 
age, it was noted that he complained of headaches and left-
sided numbness.  Physical examination revealed no acute 
neurological symptoms.  In August 1984, he complained of pain 
on the left side and indicated that he had a problem with 
numbness in his legs.  The assessment was that the he might 
have a urinary tract infection.  It was also noted that ankle 
jerks were present.  

The veteran underwent a private general medical examination 
in January 1985 for purposes of vocational rehabilitation.  
The neurological evaluation was normal.

In a June 1995 statement, the veteran noted that he did not 
receive the Purple Heart because he suffered no physical 
injuries.
In November 1996, the Board denied a claim of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  In that decision, the 
Board specifically determined that the veteran had not 
engaged in combat with the enemy.

VA medical records reflect that, on April 2, 1997, the 
veteran complained of numbness in the hands, arms and legs, 
indicating that he wanted to know if Agent Orange caused his 
symptoms.  It was noted that he was scheduled for evaluation 
of possible carpal tunnel syndrome.  On April 23, 1997, the 
veteran reported that he had had numbness in the lower 
extremities since he was in service in 1971.  He indicated 
that the numbness first began in the thighs and that he 
developed numbness in the feet several years later.  The 
veteran also stated that he had numbness in the hands for the 
past three years, especially in the right hand.  He related 
his symptoms to exposure to Agent Orange.  His various 
complaints were noted.  Physical examination revealed that 
there was questionable muscle atrophy of the feet but not the 
hands.  Strength was normal.  The assessment was possible 
minor peripheral polyneuropathy.  It was noted that the cause 
of the peripheral polyneuropathy, assuming that it was even 
present, was unknown, and that there seemed to be a 
functional overlay to the veteran's symptomatology.  In June 
1997, the veteran had follow-up treatment for possible mild 
peripheral polyneuropathy.  The assessment was numbness of 
the extremities of an unclear nature, no clear evidence for 
peripheral polyneuropathy.

In his August 1997 VA Form 9, the veteran reported that he 
complained of numbness at the time of his separation 
examination.  He also alleged that his peripheral neuropathy 
was the result of exposure to Agent Orange and that the 
peripheral neuropathy appeared within weeks or months of 
exposure to Agent Orange.

In September 1998, the Board remanded the claim for further 
development.  As previously noted, the Board also determined 
that the November 1983 rating decision denying service 
connection for polyneuropathy/numbness in the legs, claimed 
as a residual of shell fragment wounds, was not final.

In an October 1998 statement, the veteran reiterated that he 
had had shell fragment wounds during active service.

In June 1999, the Social Security Administration (SSA) 
indicated that the veteran had applied for Social Security 
disability benefits in 1985, but that his claim was denied.  
It was noted that the veteran's file was destroyed and that 
the SSA did not have any medical records.

The veteran was afforded a VA examination in July 1999.  He 
reported that he had had various symptoms in his lower 
extremities since he was in service in the early 1970s.  It 
was noted that he was apparently exposed to Agent Orange 
while serving in the Republic of Vietnam.  The veteran also 
said that he had shrapnel injuries to the upper and lower 
back.  The examiner indicated that he reviewed the veteran's 
claims file and current VA medical records.  The examiner 
noted that he had seen the veteran in 1997 and it was his 
impression then that the veteran had possible minor 
peripheral polyneuropathy with functional overlay.  It was 
noted that the electrodiagnostic studies at that time were 
normal, as were blood studies except for a non-fasting 
glucose of 162.  The examiner indicated that the veteran at 
that time was noted to have some questionably physiologic or 
non-physiologic sensory findings on examination.  It was also 
noted that the previous examiners had also found non-
physiologic responses on sensory testing.

The veteran currently complained of low back pain along with 
bilateral lower extremity numbness and pain, worse on the 
left.  The veteran indicated that the low back pain and the 
lower extremity symptoms had worsened in the last two years.  
He reported that he had had low back pain since he was in 
service, but did not recall a specific injury or treatment 
for it at that time.  His other symptoms included some 
numbness in the hands and weakness of grip, more on the left.  
He had urinary dribbling and nocturia, but no bowel problems.  
He had minor neck pain, which he related to a motor vehicle 
accident in 1981.  He indicated that he was not hospitalized 
following that accident and that he did not have any other 
injuries during that accident.  The veteran denied any 
history of alcoholism, but a review of the records reflected 
a psychiatric hospitalization in 1978, which was related to 
heavy drinking.  He stated that he drank alcohol 
occasionally.  There was no known exposure to toxins, except 
for perhaps lead exposure in 1998 and early 1999, when he 
worked at a battery plant.  He denied having a history of 
frostbite or diabetes and any family history of neuromuscular 
disorders.  

Physical examination findings were reported in detail, 
including that the veteran had a faint odor of alcohol on his 
breath.  The impressions of the examiner included the 
following: (1) probable mild peripheral polyneuropathy; (2) 
chronic low back pain and lower extremity symptoms of unclear 
origin; (3) history of a motor vehicle accident in 1981, with 
a probable cervical strain; and (4) questionable superficial 
shrapnel injuries in the upper and lower back.  With regard 
to the probable mild peripheral polyneuropathy, it was noted 
that it was very likely of a more recent onset and that there 
was no evidence of peripheral neuropathy that was secondary 
to exposure to Agent Orange or any other possible toxic 
exposure or injury related to military service.  The examiner 
indicated that the cause of the peripheral neuropathy was 
unclear, but that alcoholism or diabetes was certainly a 
possible cause.  As to the chronic low back pain and lower 
extremity symptoms of an unclear origin, the examiner noted 
that it was not clear as to what degree the probable mild 
peripheral neuropathy was symptomatic and that the symptoms 
seemed to be more consistent with lumbar spinal stenosis.  
The examiner noted that, if lumbar spinal stenosis and 
bilateral lumbosacral radiculopathy were present, that 
condition would not be clearly service-connected.  The 
examiner reported that functional overlay was noted and was a 
confounding factor with regard to the diagnosis.  The 
examiner also indicated that any superficial shrapnel wounds 
to the upper and lower back, if present, were not related to 
any of the veteran's symptoms.  The examiner noted that the 
veteran "will be" referred for a repeat electrodiagnostic 
studies (EMG/nerve conduction studies (NCS)) "to evaluate 
for" peripheral neuropathy and possible bilateral 
lumbosacral radiculopathy.  It also was noted that the 
veteran would undergo a CT scan of the lumbosacral spine to 
evaluate for possible lumbar spinal stenosis and retained 
shrapnel and that he would have a complete blood count (CBC), 
chemistry profile, glycohemoglobin, and B12 and folate 
levels.




Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.6 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran had 90 days or more of service during wartime, 
and if an organic disease of the nervous system is manifested 
to a compensable degree within one year following discharge 
from service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, the one-year 
presumptive period does not ordinarily apply for active duty 
for training or inactive duty training.  See Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).  The following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1999) are met, even though there is no record 
of such disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are satisfied: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).  The Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Specifically, the Secretary determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for chronic peripheral nervous system 
disorders.  See Notice, 61 Fed. Reg. 59,232-43 (1999).

In particular, where a veteran has Vietnam service and acute 
or subacute peripheral neuropathy is manifest to a degree of 
10 percent or more within a year after the last
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service, service 
incurrence shall be presumed.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (1999).

A veteran is not presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam unless he has 
a disease listed at 38 C.F.R. § 3.309(e) (1999).  McCartt v. 
West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at that time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in or aggravated by active service.  This 
presumption is rebuttable by clear and convincing evidence to 
the contrary.  Id. at 393; Kessel v. West, 13 Vet. App. 9 
(1999).  However, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Kessel, 13 Vet. App. at 17; Wade 
v. West, 11 Vet. App. 302 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that physician, is not "competent medical evidence" for 
purposes of Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

Analysis

The veteran served in the Republic of Vietnam.  His service 
medical records reveal that, on November 8, 1971, he reported 
numbness and clumsiness of the left leg for the past several 
days.  It was noted that there was stocking-glove hypo-
anesthesia of the left leg to the mid-thigh.  However, 
reflexes were normal, there was no Babinski's sign or 
wasting, and motor examination was normal.  The provisional 
diagnosis was "doubt any organic disease."  The veteran was 
referred to a neurology clinic, but there is no evidence that 
he was seen by a neurologist.  In any event, at the time of 
his service discharge examination, neurological evaluation 
was normal, and on the March 1972 VA examination, there was 
no diagnosis of a neurological disorder.  Thus, as of March 
1972 there had been no diagnosis of peripheral neuropathy and 
there is no competent (medical) evidence of acute or subacute 
peripheral neuropathy within one year of the last date on 
which the veteran may have been exposed to any herbicide 
agent during service in Vietnam.  Therefore, the criteria to 
warrant presumptive service connection for acute or subacute 
peripheral neuropathy based on herbicide exposure have not 
been met.  See 38 C.F.R. § 3.307(a)(6)(ii).  Likewise, there 
is no competent evidence that any type of peripheral 
neuropathy was compensably manifested within one year of 
active duty.  See 38 C.F.R. §§ 3.307, 3.309.

The veteran has claimed that he has had numbness in the left 
leg since 1972.  In particular, he reported during the July 
1983 VA hospitalization, on April 23, 1997, and at his July 
1999 VA examination that he had had numbness since service 
However, on the February 1974 Army National Guard entrance 
examination, neurological evaluation was normal, no numbness 
or residuals of shell fragment wounds were claimed or found, 
and the veteran denied having had any illness or injury other 
than those noted.  Also, there were no post-service 
complaints of numbness documented by a medical professional 
until January 1982, ten years after the veteran's discharge 
from active service.

In this case, there is no competent opinion linking any 
current peripheral neuropathy to the claimed continuity of 
symptomatology.  See Savage, 10 Vet. App. at 498.  
Specifically, the notation on the July 1983 VA 
hospitalization report was simply history given by the 
veteran, unenhanced by any additional medical comment.  See 
LeShore, 8 Vet. App. at 409.  Likewise, the notations on the 
April 23, 1991, VA medical record and the July 1999 VA 
examination report were only information provided by the 
veteran.  The VA examiner, who also performed the April 23, 
1997, evaluation, specifically noted on the July 1999 VA 
examination report that the veteran's current peripheral 
neuropathy and any other lower extremity symptoms were not 
related to active service, including any exposure to 
herbicides or shell fragment wounds.  The July 1999 VA 
examiner noted on the examination report that, while the 
cause of the peripheral neuropathy was unclear, it was of 
more recent origin and that alcoholism or diabetes was 
certainly a possible cause.  On April 23, 1997, the VA 
examiner also did not relate peripheral neuropathy to 
exposure to Agent Orange.  

As to the veteran's alleged shell fragment wounds, there is 
no evidence that he was ever in combat or that he had shell 
fragment wounds in service.  However, even if he does have 
combat related shell fragment wounds, he must still present 
competent medical evidence that peripheral neuropathy is 
related to in-service shell fragment wounds, which he has not 
done.  See Kessel, 13 Vet. App. at 17; Wade, 11 Vet. App. at 
306.  In his August 1997 VA Form 9, the veteran alleged that 
his peripheral neuropathy was related to exposure to Agent 
Orange.  However, the veteran is not shown to have any 
medical training, and there is nothing to indicate that he is 
qualified to determine the etiology of a medical condition.  
Espiritu, 2 Vet. App. at 494-95.  There is no competent 
evidence that any current peripheral neuropathy is casually 
related to exposure to Agent Orange or other incident of 
military service, including the claimed shell fragment 
wounds. 

In summary, there is no competent evidence of record showing 
that the veteran had peripheral neuropathy during active 
service, that peripheral neuropathy was compensably 
manifested within one year of active duty, that the veteran 
has ever had acute or subacute peripheral neuropathy, or that 
the current peripheral neuropathy is casually related to 
exposure to herbicides or other incident of military service, 
including any shell fragment wounds.  Accordingly, his claim 
is not well grounded.  See Caluza, 7 Vet. App. at 506.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  As to the studies for which the veteran was to be 
referred by the July 1999 VA examiner, there is no indication 
that they were actually performed or that the purpose of the 
studies was to determine the etiology of any peripheral 
neuropathy.  In fact, the examiner only said that the 
electrodiagnostic studies would be to evaluate "for" 
peripheral neuropathy, which he thought could be due to 
alcoholism or diabetes, and for possible lumbosacral 
radiculopathy.  The examiner unequivocally stated that there 
was no evidence of peripheral neuropathy secondary to any 
toxic exposure or any service-related injury, and he did not 
suggest that the proposed studies might provide such 
evidence.  Thus, there is no need to remand the case for the 
reports of any additional studies that might have been 
accomplished. 


ORDER

Service connection for peripheral neuropathy, claimed as a 
residual of exposure to Agent Orange or shell fragment 
wounds, is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

